Citation Nr: 0407855
Decision Date: 03/25/04	Archive Date: 07/21/04

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  00-02 132A	)	DATE APR 13 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


ORDER

	The following correction is made in a decision issued by the Board of Veterans Appeals in this case on March 25, 2004:

	On page 12, the second sentence under the Order, Entitlement to service connection for degenerative muscle disease of the arms, hands, and fingers. is corrected to read Entitlement to service connection for degenerative muscle disease of the arms, hands, and fingers is denied.  



		
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0407855	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-02 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative muscle 
disease of the shoulders.

2.  Entitlement to service connection for degenerative muscle 
disease of the arms, hands, and fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In February 2001, this case was remanded to the RO 
for additional action.  The case was subsequently returned to 
the Board.  Following evidentiary development at the Board, 
the case was again remanded to the RO in July 2003 for 
adjudication.  The case has been returned to the Board for 
further consideration.

The veteran presented testimony before the undersigned at a 
hearing at the RO in January 2001.  A transcript of the 
hearing testimony has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  No muscle or neurologic disorder of the shoulders was 
present during service and there is no continuity of 
degenerative muscle disease or myotonic dystrophy, or any 
other muscle or neurologic disorder of the shoulders 
following service.  



3.  No muscle or neurologic disorder of the arms, hands, or 
fingers was present during service and there is no continuity 
of degenerative muscle disease or myotonic dystrophy, or any 
other muscle or neurologic disorder of the arms, hands, or 
fingers following service.  

4.  There is no competent medical evidence in the record 
relating the veteran's current myotonic dystrophy or 
degenerative muscle disease of the shoulders to service.  

5.  There is no competent medical evidence in the record 
relating the veteran's current myotonic dystrophy or 
degenerative muscle disease of the arms, hands, or fingers to 
service.  

6.  There is no evidence of progressive muscular atrophy or 
an organic disease of the nervous system within one year of 
discharge from service.  


CONCLUSIONS OF LAW

1.  Degenerative muscle disease of the shoulders was not 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).  

2.  Degenerative muscle disease of the arms, hands, and 
fingers was not incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has a degenerative 
muscle disease of the shoulders, arms, hands, and fingers 
that was incurred in service.  

Since the issues on appeal consider the same law and similar 
facts, they will be considered together.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran had ninety (90) days or more of continuous 
active service and progressive muscular atrophy or an organic 
disease of the nervous system become manifest or are 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  The provisions of 38 C.F.R. § 3.309(a) were revised 
effective November 7, 2002, to provide that service 
connection may be presumed if a preexisting disability is 
shown to have been aggravated within one year following 
service.  The previous regulation did not contain such a 
provision related to aggravation.  67 Fed.Reg. 67,792 
(November 7, 2002).  As discussed below, there is no evidence 
of any muscular atrophy or organic disease of the nervous 
system within one year of discharge.  Therefore, there is no 
prejudice to the veteran in the Board considering the revised 
regulation in the first instance.  Bernard v. Brown, 
4 Vet.App. 384 (1993).

The service medical records do not show any muscle disease 
including a degenerative disease of the muscles.  The veteran 
was admitted to the dispensary at Naval Air Station, Albany, 
Georgia, on July 31, 1972, and discharged on August 1, 1972.  
The veteran was neurologically intact except for generalized 
weakness.  The discharge diagnoses were syncope with 
contributing factors of emotional turmoil and fatigue, and 
tonsillitis.  The veteran was again admitted to the 
dispensary on August 15, 1972, and discharged on August 25, 
1972.  The discharge diagnosis was mild hysterical neurosis 
manifested by hyperventilation, anxiety, and a respiratory 
alkalosis contributing tetany.  The January 1973 report of 
medical examination shows that the other musculoskeletal and 
the neurologic systems were normal.  

The veteran testified before the undersigned that during 
service he was working on an aircraft and that he could not 
release his grip.  He testified that about a week and a half 
later he was not able to grasp engine parts and dropped them.  
He indicated that he subsequently received treatment about 
once per week.  However, the veteran's testimony is not 
supported by the service medical records.  The service 
medical records do not show any treatment for grip problems.  
They do show that he was admitted to the dispensary on two 
occasions in 1972.  However, he was diagnosed with syncope 
and hysterical neurosis, and not a degenerative muscle 
disease.  There is no indication that these admissions were 
due to grip problems or muscle weakness, and follow up 
treatment is not shown.  The veteran testified that he did 
not receive an examination at discharge from service.  
However, the service medical records contain a report of 
medical examination dated in January 1973.  As noted, this 
examination shows that the other musculoskeletal and the 
neurologic systems were normal.  Therefore, no degenerative 
muscle disease of the shoulders, arms, hands, or fingers was 
present during service.  38 C.F.R. § 3.303(a) (2003)

The veteran has been diagnosed with myotonic dystrophy.  
However, as noted above, the veteran was not shown with this 
disorder, or any other muscle or neurologic disorder during 
service.  Records from the Social Security Administration, 
dated from 1995 to 1997, do not show myotonic dystrophy, or 
any other muscle or neurologic disorder, nor is there a 
reference to such a disorder in the records.  A March 1998 
worker's compensation evaluation does show that an EMG 
[electromyograph] conducted in 1996 showed evidence of 
myotonia.  This is the first indication in the medical 
evidence of myotonic dystrophy, or any other muscle or 
neurologic disorder, which was more than 20 years after his 
discharge from service.  Accordingly, there is no continuity 
of myotonic dystrophy, or any other muscle or neurologic 
disorder following service.  The veteran claims that his 
current symptoms are the same as the symptoms that he had in 
service for which he received treatment, and that his 
disorder began in service.  However, as noted above, this is 
not supported by the service medical records.  As a lay 
person, the veteran's opinion as to the etiology of his 
degenerative muscle disease is not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is also 
no competent medical evidence in the record relating the 
veteran's current myotonic dystrophy or degenerative muscle 
disease of the shoulders, arms, hands, or fingers to service.  
38 C.F.R. § 3.303(b), (d) (2003).

To the extent that that the veteran's myotonic dystrophy or 
degenerative muscle disease may be considered progressive 
muscular atrophy or an organic disease of the nervous system, 
there is no evidence of this disease within one year of 
discharge from service.  Accordingly, myotonic dystrophy or 
degenerative muscle disease of the shoulders, arms, hands, or 
fingers may not be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309(a) (2003).

No muscle or neurologic disorder was present during service 
and there is no continuity of myotonic dystrophy, or any 
other muscle or neurologic disorder following service.  There 
is also no competent medical evidence in the record relating 
the veteran's current myotonic dystrophy or degenerative 
muscle disease to service.  There is no evidence of 
progressive muscular atrophy or an organic disease of the 
nervous system within one year of discharge from service.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for degenerative muscle disease 
of the shoulders, arms, hands, and fingers.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2003).  

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefit sought in the 
November 1999 rating decision, the January 2000 statement of 
the case, the August 2003 supplemental statement of the case, 
and an April 2001 VA letter.  The statement of the case and 
the supplemental statements of the case provided the veteran 
with a summary of the evidence in the record used for the 
determination.  Accordingly, the veteran was advised of the 
evidence necessary to substantiate his claim.  The April 2001 
VA letter advised the veteran of the evidence needed to 
support the claim, the kind of evidence he was responsible 
for obtaining, the evidence VA was responsible for obtaining, 
and that he should indicate whether there was additional 
evidence that was not previously reported related to his 
claim.  Accordingly, the duty to notify the veteran of what 
evidence he was responsible for obtaining and the evidence VA 
was responsible for obtaining has been satisfied.  A November 
2003 statement from the veteran's representative indicates 
that VA had not met its notification obligations regarding 
the VCAA.  However, as shown above, the notification 
requirements have been complied with.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The service medical records were obtained by the RO.  The 
veteran has identified private health care providers and 
records from those providers that were sufficiently 
identified were requested and obtained.  VA medical records 
identified by the veteran were requested.  While the veteran 
indicated that he received treatment beginning in 1973 and 
the RO's inquiry specifically requested records from the VA 
medical center beginning in 1973, the medical center response 
only provided records from 2000.  Therefore, further attempts 
to obtain such records would be futile.  The veteran was 
advised of the VA records obtained in the March 2002 
supplemental statement of the case.  Social Security 
Administration records have been obtained.  He has not 
received a VA examination.  However, medical evidence in the 
record does not show a muscle disease in service or relate 
the veteran's current degenerative muscle disease to service, 
and thus an examination is not necessary to decide the claim.  
Wells v. Principi, 326 F.3d 1381 (2003).  The veteran has not 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been properly developed.   38 C.F.R. §§ 3.102, 3.159, 
3.326 (2003). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of service 
connection for degenerative muscle disease, a substantially 
complete application was received in January 1999.  
Thereafter, in a rating decision, dated in November 1999, 
that issue was denied.  Only after that rating action was 
promulgated did the AOJ, in April 2001 as noted above, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to issuance of a 
August 2003 supplemental statement of the case which 
addressed the evidence in the record received following the 
April 2001 notice, and prior to the transfer and 
certification of the appellant's case to the Board.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the VCAA 
notice was provided, the RO readjudicated the case in August 
2003 in the supplemental statement of the case that was 
provided to the appellant at that time.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
at this time would not be prejudicial error to the claimant.  




ORDER

Entitlement to service connection for degenerative muscle 
disease of the shoulders is denied.

Entitlement to service connection for degenerative muscle 
disease of the arms, hands, and fingers.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





